DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1. Regarding claim 1, the limitation “a detection unit for detecting a vibration frequency …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “detection unit” coupled with functional language “a detection  detecting a vibration frequency …” without reciting sufficient structure to achieve the function.  Furthermore, the term “detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a detection unit for detecting a vibration frequency …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a detection unit for detecting a vibration frequency …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “an identification unit for identifying the type of the bearing …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “identification unit” coupled with functional language “an identification unit for identifying the type of the bearing …” without reciting sufficient structure to achieve the function.  Furthermore, the term “identification unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “an identification unit for identifying the type of the bearing …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " an identification unit for identifying the type of the bearing …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a detection unit for detecting a vibration frequency…”;. The term “detection unit for detecting” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting a vibration frequency; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting a vibration frequency. Thus, for these reasons, the phrase “detection unit for detecting” renders claim 1 indefinite.

Claim 1 recites the limitation “an identification unit for identifying the type of the bearing…”;. The term “identification unit for identifying” renders the claim indefinite as the 
Claim 7 recites the limitation "the frequency domain signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; hereinafter Sakatani) in view of ANDO; Tomoharu (United States Patent Application # US 20180043492; hereinafter Ando) further in view of Lu; Yinghui et al.(United States Patent Application #US 20130013138).
Regarding claim 1, Sakatani teaches a device for identifying (abstract discloses a device as a sensor which carries detection data along with identification information meaning it performs the function of identifying) comprising: 
(par.22 and 23 teaches detection unit for detecting vibration conditions(which include frequency)), and
Sakatani fails to teach an identification unit for identifying the type of the bearing based on the detected vibration frequency.
Ando does teach an identification unit for identifying the type of the bearing based on the detected vibration frequency (par.8 teaches an identification unit).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani to include the teachings
of Ando; which would provide a bearing diagnostic device that improves a percentage of correct answers for identification related to a bearing diagnosis compared with a conventional device.
          Sakatani in view of Ando fails to teach a type of a bearing.

          Lu does teach a type of a bearing (par.7 teaches a type of bearing).  
          It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Ando to include the teachings of Lu; which would provide a system and method for predicting impending mechanical failure of an electric motor that does not significantly add to the cost and/or maintenance of the vehicle and/or can accurately distinguish between failing motors and external noise of the system as disclosed by Lu (par.6).

              Regarding claim 5, Sakatani in view of Ando further in view of Lu teaches the device according to claim 1, wherein the detection unit comprises a vibration sensor for sensing a vibration signal (Sakatani par.31 teaches a vibration sensor detecting vibrating; a sensor detecting a vibration is equivalent to detecting a vibration signal; vibration sensors sense vibration signals by design).

              Regarding claim 8, Sakatani in view of Ando further in view of Lu teaches the device according to claim 1, wherein the detection unit is further adapted to detect whether the bearing deteriorates and/or is loaded (Ando par.8 teaches abnormal as deterioration), and if so, to detect the vibration frequency of the bearing (Sakatani par.22 and 23 teaches detection unit for detecting vibration frequency), and wherein the identification unit  is adapted to identify (Ando par.8 teaches an identification unit) the type of the deteriorated or loaded bearing (Lu par.7 teaches a type of bearing and failure of mechanical components, which include bearings).

            Regarding claim 10, Sakatani teaches a method of identifying (abstract discloses a sensor which carries detection data along with identification information meaning it performs the function of identifying; abstract discloses a method) comprising detecting a vibration frequency of the bearing (par.22 and 23 teaches detection unit for detecting vibration conditions(which include frequency)).
           Sakatani fails to teach a type of a bearing, and identifying the type of the bearing based on the detected vibration frequency.
           Ando teaches identifying based on the detected vibration frequency (par.8 teaches an identification unit which performs the function of identifying).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani to include the teachings
of Ando; which would provide a bearing diagnostic device that improves a percentage of correct answers for identification related to a bearing diagnosis compared with a conventional device.

          Sakatani in view of Ando fails to teach a type of bearing, the type of the bearing.
Lu does teach a type of bearing, the type of the bearing (par.7 teaches a type of bearing).
          It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Ando to include the teachings of Lu; which would provide a system and method for predicting impending mechanical failure of an electric motor that does not significantly add to the cost and/or maintenance of the vehicle and/or can accurately distinguish between failing motors and external noise of the system as disclosed by Lu (par.6).
          
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; hereinafter Sakatani) in view of ANDO; Tomoharu (United States Patent Application # US 20180043492; hereinafter Ando) further in view of Lu; Yinghui et al. (United States Patent Application #US 20130013138) further in view of Kliman; Gerald B. et al. (United States Patent # US 6262550; hereinafter Kliman).
Regarding claim 2, Sakatani in view of Ando further in view of Lu teaches the device according to claim 1, wherein the identification unit is adapted to compare the detected vibration frequency with multiple vibration frequencies (Ando par.23 teaches multiple vibration frequencies as “each frequency”, indicating multiple frequencies) and to identify the type of the bearing based on the result of the comparison (Ando.par.8 teaches an identification unit).
Sakatani in view of Ando further in view of Lu fail to teach being stored in a database.
Kliman does teach being stored in a database (col.5 lines 36-37 teaches storing in a database).
It would have been prima facie obvious to one of ordinary skill in the art before the
Sakatani in view of Ando to include the teachings of Kliman; which would provide an embodiment capable of synchronously collecting data from various sensors and test instruments that monitor a motor on-site and remotely at a control center as disclosed by Kliman (col.2 lines 15-19).

          Regarding claim 3, Sakatani in view of Ando further in view of Lu further in view of Kliman teaches the device according to claim 2, wherein the detected vibration frequency has a vibration pattern (Kliman col.6 lines 61-63 teaches vibration patterns) and wherein the identification unit is adapted to compare (Sakatani par.170 teaches comparison of detection data) the vibration pattern with multiple vibration patterns (Kliman col.6 lines 61-63 teaches vibration patterns).

             Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; hereinafter Sakatani) in view of ANDO; Tomoharu (United States Patent Application # US 20180043492; hereinafter Ando) further in view of Lu; Yinghui et al. (United States Patent Application #US 20130013138) further in view of Klos; Hans-Henning et al. (United States Patent Application # US 20150059478; hereinafter Klos).
       Regarding claim 6, Sakatani in view of Ando further in view of Lu teaches the device according to claim 5, but fails to teach wherein the device further comprises a calculation unit for transforming the sensed vibration signal from the time domain to the frequency domain by a Fast Fourier Transform algorithm.
       Klos does teach wherein the device further comprises a calculation unit (par.32 teaches computer device 30 as a calculation unit) for transforming the sensed vibration signal from the time domain to the frequency domain by a Fast Fourier Transform algorithm (par.14 teaches a calculation using a Fast Fourier Transform).

effective filing date of the claimed invention to have modified Sakatani in view of Ando to include the teachings of Klos; which would provide a method of monitoring a bearing to easily determine particles in the lubricant of the bearing that generate periodically recurring signals in dependence on the rotational speed as disclosed by Klos(par.14).

       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; hereinafter Sakatani) in view of ANDO; Tomoharu (United States Patent Application # US 20180043492; hereinafter Ando) further in view of Lu; Yinghui et al.(United States Patent Application #US 20130013138) further in view of Klos; Hans-Henning et al. (United States Patent Application # US 20150059478; hereinafter Klos) further in view of Rao; Aswathanarayan Rama (United States Patent Application # US 20100030493 A1; hereinafter Rao).
      Regarding claim 7, Sakatani in view of Ando further in view of Lu further in view of Klos teaches the device according to claim 6, wherein the identification unit is adapted to detect (Ando par.8 teaches an identification unit which detects states) one or more frequencies (Ando par.23 teaches multiple vibration frequencies as “each frequency”, indicating multiple frequencies). Sakatani in view of Ando further in view of Klos fails to teach in the frequency domain signal representing the vibration pattern.
     Rao does teach in the frequency domain signal (par.45 teaches frequency domain signal) representing the vibration pattern (par.25 teaches vibration pattern).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Ando further in view of Lu further in view of Klos to include the teachings of Rao; which would provide an embodiment with early detection of damage and would also provide a simple Rao (par.1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; hereinafter Sakatani) in view of ANDO; Tomoharu (United States Patent Application # US 20180043492; hereinafter Ando) further in view of Lu; Yinghui et al. (United States Patent Application #US 20130013138) further in view of Klein, Renata (United States Patent Application # US 20050096873; hereinafter Klein).
           Regarding claim 9, Sakatani in view of Ando further in view of Lu teaches the device according to claim 1, but fails to teach wherein the vibration frequency corresponds to a frequency of a rolling element passing the inner or outer race of the bearing, a frequency of a spin of a rolling element and/or a vibration frequency of a machine in which the bearing is integrated.
            Klein does teach wherein the vibration frequency corresponds to a frequency of a rolling element passing the inner or outer race of the bearing, a frequency of a spin of a rolling element and/or a vibration frequency of a machine in which the bearing is integrated (par.28 - par.30 teaches vibration frequency of monitored machine, which includes bearings).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Ando further in view of Lu to include the teachings of Klein; which would provide an embodiment with a robust and efficient diagnosing during the maintenance of a mechanical system using the multi-domain, wide-band analysis of the vibration patterns of various components of the mechanical system, which reflect the health of the corresponding components as disclosed by Klein (par.9).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… adapted to derive multiple bearing frequencies as a function of a shaft speed of the machine and of dimensions of multiple bearings being stored in a database, to compare the detected vibration frequency with the derived vibration frequencies and to identify the type of the bearing based on the result of the comparison.”

Conclusion
           The prior art made of record and not relied upon is considered pertinent to the applicant.
Hedin; Lars-Olov Elis US 20140142872 is a method and a system for analyzing the condition of a rotating machine part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867